DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with YONG S. CHOI (Reg. No. 43324) on March 16, 2021.

The application has been amended as follows:
1. (Currently Amended) A method of transmitting a broadcast signal by an apparatus, the method comprising:
generating service layer signaling (SLS) information including information about at least one component of a broadcast service in the broadcast signal, the SLS information including service-based transport session instance description (S-TSID) information including description information about a session delivering the at least one component of the broadcast service;
generating service list table (SLT) information including bootstrap information for acquiring the SLS information, [[;]] 
includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service; 

transmitting, via radio frequency (RF) channels, a broadcast signal including the at least one component, the SLS information, and the SLT information, wherein the SLT information further includes essential information representing whether or not an essential portion of the broadcast service is delivered via a broadcast stream of the BSID, the essential portion providing presentation of the broadcast service without other portions, and the SLT information further including an OtherBSID representing a second broadcast stream delivering a duplicate or a portion of the broadcast service, wherein a portion of the broadcast service represents a set of components of the broadcast service that is a part of components of the broadcast service, and wherein the duplicate of the broadcast service represents a set of components of the broadcast service that includes all components of the broadcast service, [[;]]

wherein the SLT information and the S-TSID information [[is]] are provided for [[the]] a portion or [[the]] a duplicate that is transmitted without channel bonding; and

wherein the SLT information associated with a non-bonded physical layer pipe (PLP) and a bonded PLP, which deliver duplicates that are transmitted with the channel bonding, list the broadcast service, and the SLT information for the duplicate lists a BSID of a broadcast stream delivering another duplicate.

2. (Canceled)

3. (Currently Amended) The method according to claim [[2]] 1,
wherein, when the more than one portion are delivered in multiple RF channels without channel bonding, the SLT information includes a first BSID of a first broadcast stream for a first RF channel, essential information having a first value representing that essential portion of the broadcast service is delivered via the first broadcast stream and OtherBSID with type information having a second value representing a portion of a broadcast service which has components in the first broadcast stream identified by the OtherBSID.

4. (Currently Amended) The method according to claim [[2]] 1,
wherein, when duplicates of the broadcast service are delivered in multiple RF channels without channel bonding, the SLT information includes a first BSID of a first broadcast stream for a first RF channel and OtherBSID with type information having a third value representing a duplicate of the broadcast service.

5. (Previously Presented) The method according to claim 1,
wherein, if the portion or the duplicate of the broadcast service is transmitted in the RF channels, one PLP including the portion or the duplicate is distributed to the RF channels based on a channel bonding,
wherein the portion or the duplicate is delivered in a single channel without the channel bonding, or in the RF channels with the channel bonding, and
wherein, if the portion is delivered with the channel bonding, when the essential portion is delivered in a bonded PLP, one piece of SLT information associated with the bonded PLP delivering the essential portion lists the broadcast service, and lists a BSID of a broadcast stream delivering another portion.

6. (Canceled)

7. (Previously Presented) The method according to claim 5, 
wherein, if the portion is delivered with channel bonding, when the essential portion is delivered in a non-bonded PLP, a plurality of pieces of SLT information associated with a non-bonded PLP and a bonded PLP which deliver any portions of the broadcast service list the broadcast service, and only SLT information for the essential portion lists a BSID of a broadcast stream delivering another portion, and


	8. (Currently Amended) A broadcast signal transmission apparatus comprising: 
a generator, stored on a hardware memory and executed by a hardware processor, configured to generate service layer signaling (SLS) information including information about at least one component of a broadcast service in the broadcast signal, the SLS information including service-based transport session instance description (S-TSID) information including description information about a session delivering the at least one component of the broadcast service;
generate service list table (SLT) information including bootstrap information for acquiring the SLS information, [[;]]

wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service;

transmit, via radio frequency (RF) channels, a broadcast signal including the at least one component, the SLS information, and the SLT information, wherein the SLT information further includes essential information representing whether or not an essential portion of the broadcast service is delivered via a broadcast stream of the BSID, the essential portion providing presentation of the broadcast service without other portions, and the SLT information further including an OtherBSID representing a second broadcast stream delivering a duplicate or a portion of the broadcast service, wherein a portion of the broadcast service represents a set of components of the broadcast service that is a part of components of the broadcast service, and wherein the duplicate of the broadcast service represents a set of components of the broadcast service that includes all components of the broadcast service, [[;]]

wherein the SLT information and the S-TSID information [[is]] are provided for [[the]] a portion or [[the]] a duplicate that is transmitted without channel bonding; and

wherein the SLT information associated with a non-bonded physical layer pipe (PLP) and a bonded PLP which deliver duplicates that are transmitted with the channel bonding, list the broadcast service, and the SLT information for the duplicate lists a BSID of a broadcast stream delivering another duplicate.



10. (Currently Amended) The broadcast signal transmission apparatus according to claim [[9]] 8,
wherein, when the more than one portion are delivered in multiple RF channels without channel bonding, the SLT information includes a first BSID of a first broadcast stream for a first RF channel, essential information having a first value representing that essential portion of the broadcast service is delivered via the first broadcast stream and OtherBSID with type information having a second value representing a portion of a broadcast service which has components in the first broadcast stream identified by the OtherBSID.

11. (Currently Amended) The broadcast signal transmission apparatus according to claim [[9]] 8,
wherein, when duplicates of the broadcast service are delivered in multiple RF channels without channel bonding, the SLT information includes a first BSID of a first broadcast stream for a first RF channel and OtherBSID with type information having a third value representing a duplicate of the broadcast service.

12. (Previously Presented) The broadcast signal transmission apparatus according to claim 8,

wherein the portion or the duplicate is delivered in a single channel without the channel bonding, or in the RF channels with the channel bonding, and
wherein, if the portion is delivered with the channel bonding, when the essential portion is delivered in a bonded PLP, one piece of SLT information associated with the bonded PLP delivering the essential portion lists the broadcast service, and lists a BSID of a broadcast stream delivering another portion.

13. (Canceled)

14. (Previously Presented) The broadcast signal transmission apparatus according to claim 12,
wherein, if the portion is delivered with channel bonding, when the essential portion is delivered in a non-bonded PLP, a plurality of pieces of SLT information associated with a non-bonded PLP and a bonded PLP which deliver any portions of the broadcast service list the broadcast service, and only SLT information for the essential portion lists a BSID of a broadcast stream delivering another portion, and


15. (Currently Amended)	A method for receiving a broadcast signal by an apparatus, the method comprising:
receiving, via radio frequency (RF) channels, a broadcast signal generated service layer signaling (SLS) information including information about the at least one component of a broadcast service in the broadcast signal, the SLS information including service-based transport session instance description (S-TSID) information including description information about a session delivering the at least one component of the broadcast service and generated service list table (SLT) information including bootstrap information for acquiring the SLS information, the SLS information and the SLT information are generated at a transmitting system;
wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service[[;]],

wherein
wherein a portion of the broadcast service represents a set of components of the broadcast service that is a part of components of the broadcast service, and wherein the duplicate of the broadcast service represents a set of components of the broadcast service that includes all components of the broadcast service,
whereinare provided for [[the]]a portion or [[the]]a duplicate that is transmitted without channel bonding, [[;]] and
whereinphysical layer pipe (PLP) and a bonded PLP, which deliver duplicates that are transmitted with the channel bonding, list the broadcast service, and the SLT information for the duplicatelists a BSID of a broadcast stream delivering another duplicate; and
decoding the broadcast signal.

16. (Currently Amended)	An apparatus for receiving a broadcast signal, the apparatus comprising:
a receiver, stored on a hardware memory and executed by a hardware processor, configured to receive, via radio frequency (RF) channels, a broadcast signal generated service layer signaling (SLS) information generated service list table (SLT) information including bootstrap information for acquiring the SLS information, the SLS information and the SLT information are generated at a transmitting system;
wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service[[;]],

wherein 
wherein a portion of the broadcast service represents a set of components of the broadcast service that is a part of components of the broadcast service, and wherein the duplicate of the broadcast service represents a set of components of the broadcast service that includes all components of the broadcast service,
whereinare provided for [[the]] a portion or [[the]] a duplicate that is transmitted without channel bonding, [[;]] and
physical layer pipe (PLP) and a bonded PLP, which deliver duplicates that are transmitted with the channel bonding, list the broadcast service, and the SLT information for the duplicatelists a BSID of a broadcast stream delivering another duplicate; and
a decoder, stored on the hardware memory and executed by the hardware processor,  configured to decode the broadcast signal.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, 15, and 16, among other things, teach a method of transmitting a broadcast signal by an apparatus, the method comprising: generating service layer signaling (SLS) information including information about at least one component of a broadcast service in the broadcast signal, the SLS information including service-based transport session instance description (S-TSID) information including description information about a session delivering the at least one component of the broadcast service; generating service list table (SLT) information including bootstrap information for acquiring the SLS information, wherein the SLT information includes a broadcast stream identifier (BSID) representing a first broadcast stream including the broadcast service; transmitting, via radio frequency (RF) channels, a broadcast signal including the at least one component, the SLS information, and the SLT information, wherein the SLT information further includes essential information representing whether .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Examiner, Art Unit 2449